Citation Nr: 0843972	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  04-38 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to ionizing radiation.

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to ionizing radiation.

3.  Entitlement to service connection for hypertension, to 
include as due to ionizing radiation.

4.  Entitlement to service connection for depression, to 
include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
March 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in June 2007.  The 
veteran's case was remanded for additional development in 
February 2008.  The case is now before the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation during 
Operation REDWING while serving on active duty in 1956, where 
he received an estimated probable radiation dose of 5.82 rem 
gamma (upper bound of 8.56 rem); the upper bound committed 
dose equivalent to the prostate was 0.2 rem.  

2.  Prostate cancer was diagnosed many years after the 
veteran's separation from service.  

3.  Prostate cancer was not shown in service and there is no 
reasonable possibility that the veteran's prostate cancer can 
be attributed to military service, including exposure to 
ionizing radiation in service.

4.  The veteran does not have diabetes mellitus attributable 
to military service, including exposure to ionizing radiation 
in service.

5.  The veteran does not have hypertension attributable to 
military service, including exposure to ionizing radiation in 
service.

6.  The veteran does not have depression attributable to 
military service, including exposure to ionizing radiation in 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have prostate cancer that is the 
result of disease or injury incurred in or aggravated during 
active military service, including as due to exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2008).  

2.  The veteran does not have diabetes mellitus that is the 
result of disease or injury incurred in or aggravated during 
active military service, including as due to exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2008).

3.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service, including as due to exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).  



4.  The veteran does not have depression that is the result 
of disease or injury incurred in or aggravated during active 
military service, including as due to exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.311 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a decision on the veteran's claims has been 
accomplished.  Through a notice letter in November 2001, the 
veteran was notified of the legal criteria governing his 
claims and the evidence needed to substantiate his claims.  
Hence, the Board finds that the veteran has received notice 
of the information and evidence needed to substantiate his 
claims, and has been afforded ample opportunity to submit 
such information and evidence.

The Board also finds that the notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the November 2001 letter, the veteran 
was notified that the RO was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The RO requested that 
the veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  Additionally, 
the veteran was requested to submit evidence in support of 
his claims.

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

Thus, any error related to element (4) is harmless.  
Nevertheless, as indicated above, the four content-of-notice 
requirements of Pelegrini have been met in this case.  
Additionally, the RO has provided the veteran notice with 
respect to effective dates and rating criteria provisions by 
way of a letter dated in July 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  As will be discussed in greater detail below, VA 
has also completed all developmental action required under 
38 C.F.R. § 3.311.  

The Board notes that the veteran's service treatment records 
(STRs) are not available or associated with the claims file.  
The claims file reflects that the veteran's service treatment 
records were destroyed in a fire at the National Personnel 
Records Center (NPRC).  The veteran was informed that his 
STRs were unavailable in a March 2003 rating decision, an 
August 2004 Statement of the Case (SOC), a March 2006 rating 
decision, an August 2006 Supplemental Statement of the Case 
(SSOC), the February 2008 Board remand, and an August 2008 
SSOC.  The veteran had an opportunity to submit any records 
in his possession.  

Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit-of-the- 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because 
these records, if they existed, remain absent from the file, 
the Board's analysis has been undertaken with the heightened 
obligation set forth in Cuevas and O'Hare in mind.  It is 
further noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claims of service connection on appeal, 
as discussed in more detail below, the record is absent for 
competent lay or medical evidence that these disabilities are 
the result of a disease or injury incurred in or aggravated 
by active military service.  The Board cognizant that there 
are instances in which lay testimony can serve to establish 
an association between service and the claimed disability or 
death for the purpose of satisfying the criteria of 
McLendon.  For example, a lay person may be competent to 
offer testimony on certain medical matters, such as 
describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder, 
and their lay testimony as to a continuity of symptomatology 
can satisfy the requirements of McLendon.  However, the Board 
finds that a lay person is not be competent to offer an 
opinion on a matter clearly requiring medical expertise, such 
as linking the veteran's claimed disabilities to exposure to 
ionizing radiation in service.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination. 

However, unlike Charles, the veteran has not reported a 
continuity of the symptoms of his claimed disabilities since 
separation.  Instead, he has asserted a relationship between 
his claimed disabilities and his military service, including 
exposure to ionizing radiation which, as noted below, is 
outside the competence of the veteran as a layperson.  

The Board has considered the excerpts from medical treatise 
evidence that has been submitted by the veteran and cited to 
in support of his claim.  Treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 38 
C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, as will be discussed in greater detail 
below, the Board believes that the treatise evidence in this 
instance is far too general or inconclusive in nature to 
constitute competent evidence supporting his claims.  Thus, 
the Board finds that such evidence is insufficient to suggest 
an association between his current disabilities and service 
so as to warrant an examination or opinion.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Factual Background

The veteran contends that he was exposed to ionizing 
radiation as part of Operation REDWING while stationed on 
Enewetak Atoll in 1956.  He noted that he decontaminated 
airplanes which flew through the atomic detonations by 
washing them.  He also stated that he was within 13 miles of 
the atomic detonations.  He maintains that radiation exposure 
caused his prostate cancer, diabetes mellitus and 
hypertension.  He also said he thought the stress caused by 
his health problems caused his depression.  

The veteran's STRs were presumed to have been destroyed in a 
1973 fire at the NPRC.  

Associated with the claims file are private treatment records 
from Dr. S. Wolfe, dated from December 1985 to August 1999.  
The records also include treatment reports from H. Nelson, 
M.D.  The records reveal that the veteran was diagnosed with 
moderately differentiated grade II adenocarcinoma of the 
prostate in 1999.  

Also associated with the claims file are private treatment 
reports from Dr. Nelson, some of which are duplicative of the 
records associated with the records received from Dr. Wolfe.  
The records confirm that the veteran was diagnosed with 
moderately differentiated grade II adenocarcinoma of the 
prostate in 1999.  

Private records from Mississippi Baptist Medical Center dated 
from September 1999 to November 1999 reveal that the veteran 
underwent a course of definitive radiotherapy for an 
adenocarcinoma of the prostate.  

Private treatment reports from Y. Sachdev, M.D., dated from 
July 2001 to April 2006 reveal that a May 2005 bone scan 
revealed no evidence of metastatic disease.  A May 2005 
computed tomography (CT) scan of the abdomen revealed mild 
prostatic enlargement and no evident pelvic metastases.  

Private treatment reports from A. Tobkes, M.D. and F. Sosa, 
M.D., dated from May 1999 to May 2006 revealed a diagnosis of 
prostate cancer and adult onset diabetes in May 1999.  

The RO requested additional records from Dr. F. Sosa and a 
response received in March 2002 indicated that that veteran 
was undergoing an evaluation for paranoia.  No records were 
associated with the response and the results of the 
evaluation were not provided.  

VA outpatient treatment reports from dated from April 2005 to 
August 2008 reveal diagnoses of diabetes mellitus and 
hypertension.  A depression screen performed in May 2005 was 
reported to be negative.  

The veteran submitted several articles relating to the prayer 
and illness, colon health, the 'healing crisis', the effects 
of diet and certain foods and cancer, pancreatic cancer, and 
relieving cancer naturally.  None of the articles 
specifically link any of the veteran's claimed disabilities 
to his military service or exposure to ionizing radiation.  

The veteran testified at a hearing before a Decision Review 
Officer in July 2006.  He indicated that he believed that his 
claimed disabilities were related to his exposure to atomic 
weapons testing during service in 1956.  The veteran 
testified that he was prescribed medication for diabetes and 
hypertension and had been treated for prostate cancer.  He 
said he could not recall being diagnosed with any 
disabilities during his military service.  He stated he was 
unable to state when he was diagnosed with hypertension, 
diabetes, depression or prostate cancer.  The veteran 
testified that he did not have a record of treatment for his 
depression and he was unsure of whether he actually ever 
received a diagnosis of depression.  He reported that running 
and exercise helped his depression.  The veteran indicated 
that he was questioned at Patrick Air Force Base about 
whether his children suffered from radiation sickness.  The 
veteran indicated that his STRs had been destroyed and that 
it was not his fault the records were unavailable.  

The veteran also testified at a Travel Board hearing in June 
2007.  The veteran described his exposure to ionizing 
radiation in service.  He said he washed planes that had 
flown through atomic clouds and then had to put his clothes 
into a cleaning mechanism.  He said he believed he was 
diagnosed with prostate cancer in 1999.  He said none of his 
doctors linked his prostate cancer to service.  He said he 
believed the prostate cancer, high blood pressure, and 
diabetes mellitus was all related to his exposure to ionizing 
radiation in service.  He said he had been prescribed 
medication for his diabetes.  He reported that he was unable 
to recall whether anyone discussed hypertension with him 
while he was in service.  The veteran testified that none of 
his doctors linked his hypertension or diabetes to his 
treatment for prostate cancer.  He indicated that he had 
never discussed his depression with a doctor but that he 
feels depressed at times.  He said he believed his health 
problems caused his depression.  He said he was never treated 
with any medication for depression.  

With regard to the veteran's claim for prostate cancer, the 
RO initially obtained a dose estimate from the Defense Threat 
Reduction Agency (DTRA) for the veteran.  In February 2003 
the Chief Public Health and Environmental Hazards Officer 
(now VA Under Secretary for Health) prepared a memorandum to 
VA's Director of Compensation and Pension Service and 
expressed the opinion that based on the DTRA's report that 
the veteran received a probable dose of 5.8 Roentgen 
Equivalent Man (rem) gamma with an upper bound of 6.6 rem and 
internal 50-year committed dose equivalent to the veteran's 
prostate for radiation exposure for serviceman stationed on 
Enewetak Atoll following Operation REDWING was less than 0.1 
rem.

The VA Chief Public Health and Environmental Hazards Officer 
noted that the sensitivity of the prostate to radiation 
carcinogenesis was relatively low and not clearly established 
(citing Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR V), pages 316-318 and Mettler and Upton, 
Medical Effects of Ionizing Radiation, 2d Edition, 1995, page 
168).

In light of those figures, the VA Chief Public Health and 
Environmental Hazards Officer opined that it was unlikely 
that the veteran's prostate cancer could be attributed to his 
exposure to ionizing radiation in service.  

In March 2003 the VA's Director of Compensation and Pension 
Service, citing the DTRA dose estimate and opinion of the 
Chief Public Health and Environmental Hazards Officer of VA, 
expressed the opinion that there was no reasonable 
possibility that the veteran's prostate cancer resulted from 
radiation exposure in service.  

In a November 2003 letter to the veteran the RO reported that 
the National Research Council (NRC) published a report on May 
8, 2003, and determined that the radiation doses provided by 
DTRA may have underestimated the amount of radiation to which 
some veterans were exposed.  The veteran was informed that 
his case was identified as one that required a revised dose 
estimate.  

A new dose estimate was obtained from the DTRA in February 
2006.  The DTRA indicated that the details of the veteran's 
exposure scenario were carefully reviewed and that it had not 
identified any circumstances that would significantly 
increase the previously reported dose estimate.  The DTRA 
reaffirmed the external dose estimates that were reported in 
February 2003.  The DTRA provided the revised upper bound 
estimates of external and prostate doses in accordance with 
the recommendations of the 2003 NRC report.  The dose 
information indicated that the veteran would have received a 
probable dose of 5.82 rem gamma with an upper bound of 8.56 
rem gamma (revised).  The upper bound committed dose 
equivalent to the prostate was 0.2 rem (revised).  

In July 2008 the Chief Public Health and Environmental 
Hazards Officer (CPHEHO) prepared a memorandum to VA's 
Director of Compensation and Pension Service noted that the 
veteran was born in 1936, diagnosed with adenocarcinoma of 
the prostate in 1999 and the veteran was a participant in 
Operation REDWING in 1956.  The letter indicated that the 
worst case upper bounds were used to provide the veteran with 
the veteran the maximum benefit of the doubt.  The CPHEHO 
indicated that based on the veteran's participation in 
Operation REDWING in 1956, the DTRA has estimated that 
veterans of testing at the Pacific Proving Grounds could have 
received a dose to the prostate of not more than 40 rem.  
That estimate was based on worst-case parameters and 
assumptions, not all of which the veteran may have 
encountered.  Further, the Interactive Radioepidemiological 
Program (IREP) of the National Institute for Occupational 
Safety and Health (NIOSH) was used to estimate the likelihood 
that exposure to ionizing radiation was responsible for a 
given veteran's prostate cancer.  Using the worst case 
assumption that a given veteran was 18 years of age at the 
time of exposure and that the time since exposure to 
diagnosis of cancer was at least 30 years, the 99th 
percentile value for a probability of causation of 50 percent 
would be 60 rem.  In light of all of this information, the 
CPHEHO indicated that it was unlikely that the veteran's 
prostatic adenocarcinoma could be attributed to radiation 
exposure while in military service.  

In an August 2008 letter the Director of Compensation and 
Pension Service reiterated the findings of the July 2008 
CPHEHO letter.  The Director of Compensation and Pension 
Service indicated that the veteran was 20 years old when 
exposed to ionizing radiation in Operation REDWING and 
prostate cancer was diagnosed 42 years after exposure to 
ionizing radiation.  The veteran's post-service occupational 
history included working as an electrical engineer for NAS 
from 1982 to 2007.  He had an eleven year history of smoking 
cigarettes, one pack per day, quitting in 1965.  His family 
history of cancer or leukemia included one brother who 
underwent a TURP (transurethral resection of the prostate) 
for possible cancer.  As a result of the CHPEHO opinion and a 
review of the evidence in its entirety, it was the opinion of 
the Director of Compensation and Pension that there was no 
reasonable possibility that the veteran's prostate cancer 
could be attributed to exposure to ionizing radiation in 
service.  

III.  Legal Analysis 

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases including hypertension, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. 
Cir. 2000).  First, there are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans under 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, direct service connection may be 
established under 38 C.F.R. § 3.303(d) by showing that the 
disease or malady was incurred during or aggravated by 
service.  Third, service connection may be established under 
38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition 
at issue is a "radiogenic disease." See 38 C.F.R. 
§ 3.311(b)(2),(4) (2008).

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  See 
38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  See 38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term 
"radiation-risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; internment as a prisoner of war of Japan during World 
War II resulting in an opportunity for exposure to radiation 
comparable to those occupying Hiroshima or Nagasaki; certain 
presence on the grounds of a gaseous diffusion plant located 
in Paducah, Kentucky, Portsmouth, Ohio, or the area 
identified as K25 at Oak Ridge, Tennessee; or certain service 
before January 1, 1974, on Amchitka Island, Alaska.  38 
U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii); 67 
Fed. Reg. 3,612-16 (Jan. 25, 2002).

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
radiation in service.  See Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2725 (1984); 38 C.F.R. § 3.311.  This regulation 
provides that:

In all claims in which it is established 
that a radiogenic disease first became 
manifest after service . . . and it is 
contended the disease is a result of 
exposure to ionizing radiation in 
service, an assessment will be made as to 
the size and nature of the radiation dose 
or doses.  When dose estimates provided . 
. . are reported as a range of doses to 
which a veteran may have been exposed, 
exposure at the highest level of the dose 
range reported will be presumed.

38 C.F.R. § 3.311(a)(1).

This regulation establishes a series of chronological 
obligations upon both parties.  Wandel v. West, 11 Vet. App. 
200 (1998).  First, there must be evidence that the veteran 
suffered from a radiogenic disease.  38 C.F.R. § 3.311(b)(2), 
(4).  This disease must manifest within a certain time 
period.  38 C.F.R. § 3.311(b)(5).  Once a claimant has 
established a diagnosis of a radiogenic disease within the 
specified period and claims that the disease is related to 
radiation exposure while in service, VA must then obtain a 
dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is 
determined by the dose assessment that the veteran was 
exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b).

When the claim is referred, the Under Secretary for Benefits 
shall consider the claim with reference to the factors 
specified in 38 C.F.R. § 3.311(e) and may request an advisory 
opinion from the Under Secretary for Health.  38 C.F.R. 
§ 3.311(c)(1).  After referral, the Under Secretary for 
Benefits must then determine the likelihood that the 
claimant's exposure to radiation in service resulted in the 
radiogenic disease.  38 C.F.R. § 3.311(c)(1).  This section 
provides two options:

(i) If after such consideration the Under 
Secretary for Benefits is convinced sound 
scientific and medical evidence supports 
the conclusion it is at least as likely 
as not the veteran's disease resulted 
from exposure to radiation in service, 
the Under Secretary for Benefits shall so 
inform the regional office of 
jurisdiction in writing.  The Under 
Secretary for Benefits shall set forth 
the rationale for this conclusion, 
including an evaluation of the claim 
under the applicable factors specified in 
paragraph (e) of this section.

(ii) If the Under Secretary for Benefits 
determines there is no reasonable 
possibility that the veteran's disease 
resulted from radiation exposure in 
service, the Under Secretary for Benefits 
shall so inform the regional office of 
jurisdiction, in writing, setting forth 
the rationale for this conclusion.

38 C.F.R. § 3.311(c)(1).

Since this determination relies heavily on medical and 
scientific findings and analysis, the Under Secretary for 
Benefits may request an advisory opinion from the Under 
Secretary for Health to assist in carrying out the obligation 
imposed by this regulation.  See 38 C.F.R. § 3.311(c)(1) 
(authorizing the Under Secretary for Benefits to request an 
advisory opinion from the Under Secretary for Health).

A.  Prostate Cancer

The veteran's claim of exposure to ionizing radiation during 
Operation REDWING in 1956 is conceded.  The veteran contends 
that prostate cancer is etiologically related to exposure to 
ionizing radiation.  The Board points out, however, that 
although the veteran meets the criteria for a "radiation-
exposed veteran", prostate cancer is not among the diseases 
listed under either 38 U.S.C.A. § 1112(c)(2) or 38 C.F.R. § 
3.309(d)(2) recognized by VA as result of such exposure.  
Accordingly, service connection for prostate cancer may not 
be presumed under 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 
3.309(d)(2).  

However, prostate cancer is a "radiogenic disease" under 38 
C.F.R. § 3.311(b)(2).  Consequently, a radiation dose 
estimate was obtained.  Initially, correspondence received 
from the DTRA for the veteran revealed a probable dose of 5.8 
rem gamma with an upper bound of 6.6 rem and the internal 50-
year committed dose equivalent to the veteran's prostate for 
radiation exposure for serviceman stationed on Enewetak Atoll 
following Operation REDWING was less than 0.1 rem.  A revised 
radiation dose assessment revealed that the veteran would 
have received a probable dose of 5.82 rem gamma with an upper 
bound of 8.56 rem gamma (revised).  The upper bound committed 
dose equivalent to the prostate was 0.2 rem (revised).  

In July 2008 an opinion was obtained from the CPHEHO 
following the revised radiation dose assessment.  As noted 
above, the CPHEHO used the worst case assumption that a given 
veteran was 18 years of age at the time of exposure and that 
the time since exposure to diagnosis of cancer was at least 
30 years, the 99th percentile value for a probability of 
causation of 50 percent would be 60 rem.  In light of all of 
this information, the CPHEHO indicated that it was unlikely 
that the veteran's prostatic adenocarcinoma could be 
attributed to radiation exposure while in military service.  
In August 2008 the Director of Compensation and Pension 
reviewed the CHPEHO opinion and the evidence of record and 
determined that the veteran was 20 years old when exposed to 
ionizing radiation in Operation REDWING and prostate cancer 
was diagnosed 42 years after the veteran's exposure to 
ionizing radiation.  The Director of Compensation and Pension 
concluded that there was no reasonable possibility that the 
veteran's prostate cancer could be attributed to exposure to 
ionizing radiation in service.  Consequently, the veteran is 
not entitled to service connection under 38 C.F.R. § 3.311. 

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1040 
(1994).  

In this case the veteran's STRs were unavailable.  However, 
the veteran testified that he did not believe that he was 
diagnosed with any disabilities in service.  The first 
objective evidence of a diagnosis of prostate cancer came in 
1999, more than forty years after the veteran separated from 
service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The amount of time that passed 
between service and the first diagnosis of record of prostate 
cancer is also evidence that weighs against the veteran's 
claim. 

As noted, the medical evidence reveals a diagnosis of 
prostate cancer; however, there is no showing of a 
relationship to the veteran's period of military service.  
The veteran has not submitted any evidence including an 
opinion linking the veteran's prostate cancer to his period 
of service.  

The Board has considered the articles submitted by the 
veteran.  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, crucially, the 
excerpts which have been cited to by the veteran are general 
in nature and most of the articles are unrelated to the 
issues on appeal.  Furthermore, the articles do not 
specifically relate to the facts and circumstances 
surrounding his particular case.  Thus, the Board finds that 
these excerpts are not probative regarding the etiology of 
the veteran's cancer.   

In short, there is no competent evidence of prostate cancer 
during service, and no competent evidence linking any current 
prostate cancer to service.  There is also no lay evidence of 
any continuity of symptomatology between military service and 
his current diagnosis, and, in fact, the Board does not 
believe that prostate cancer is the types of disability that 
lends itself to lay observation.  See Jandreau, 492 F.3d at 
1377 (explaining in footnote 4 that lay evidence is competent 
to identify a simple condition such as a broken leg but not 
more complex issues such as identifying a form of cancer).  
The veteran is not otherwise shown to be capable, as a 
layperson, of rendering a medical opinion linking his current 
disability to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As noted above, the only competent opinion 
of record addressing the possibility of a relationship 
between his prostate cancer and his exposure to ionizing 
radiation is the opinion of the CPHEHO, who found that such a 
relationship was unlikely.  Consequently, the preponderance 
of the evidence is against the claim.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 
4.3 (2008).

B.  Diabetes Mellitus and Hypertension

The veteran's claim of exposure to ionizing radiation during 
Operation REDWING in 1956 is conceded.  The veteran contends 
that diabetes mellitus and hypertension are etiologically 
related to exposure to ionizing radiation.  The Board points 
out, however, that although the veteran meets the criteria 
for a "radiation-exposed veteran", neither diabetes nor 
hypertension are among the diseases listed under either 38 
U.S.C.A. § 1112(c)(2) or 38 C.F.R. § 3.309(d)(2) recognized 
by VA as result of such exposure.  Accordingly, service 
connection for diabetes mellitus and hypertension may not be 
presumed under 38 U.S.C.A. § 1112(c) or 38 C.F.R. 
§ 3.309(d)(2).  

Additionally, neither diabetes mellitus nor hypertension are 
"radiogenic diseases" under 38 C.F.R. § 3.311(b)(2).  
However, the list of radiogenic diseases is not exclusive.  
The veteran may provide competent scientific or medical 
evidence that the disease claimed to be the result of 
radiation exposure is, in fact, a radiogenic disease.  38 
C.F.R. § 3.311(b)(4).  In this case, the veteran has not 
provided any such evidence that either disability is a 
radiogenic disease.  Consequently, the veteran is not 
entitled to service connection under 38 C.F.R. § 3.311.

Finally, even if the diseases in question are not listed in 
38 C.F.R. § 3.309 or are not radiogenic diseases under § 
3.311, the veteran is not foreclosed from proving direct 
service connection by establishing direct actual causation 
under 38 U.S.C.A. §§ 1110, 1131 (2008) and 38 C.F.R. § 3.303 
(2008).  Combee, supra.  

As noted, the veteran's STRs are unavailable in this case.  
However, the veteran did not indicate that he was diagnosed 
with either diabetes mellitus or hypertension during his 
military service.  He testified that he was unable to recall 
being diagnosed with either disability in service.  Private 
treatment reports revealed a diagnosis of adult onset 
diabetes in May 1999 and VA outpatient treatment reports 
dated from April 2005 to August 2008 revealed diagnoses of 
diabetes mellitus and hypertension.  Consequently, the 
earliest evidence of a diagnosis of diabetes and hypertension 
came more than forty years after the veteran separated.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  Maxson, supra.  The amount of time 
that passed between service and the first complaint of record 
of diabetes mellitus and hypertension is also evidence that 
weighs against the veteran's claims. 

Additionally, the evidence does not reveal a showing of a 
relationship between the veteran's diabetes mellitus and 
hypertension and the veteran's period of military service.  
The veteran has not submitted any other evidence which 
provides a basis for the conclusion that the veteran's 
current diabetes mellitus or hypertension is related to his 
period of service.  Nor has he submitted any evidence that 
his hypertension manifested within one year of the veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

The Board has considered the articles submitted by the 
veteran.  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
Obert, Beausoleil, Libertine supra.  Here, crucially, the 
excerpts which have been cited to by the veteran are general 
in nature and many of the articles are unrelated to the 
issues on appeal.  Furthermore, the articles do not 
specifically relate to the facts and circumstances 
surrounding his particular case.  Thus, the Board finds that 
these excerpts are not probative regarding the etiology of 
the veteran's diabetes mellitus and hypertension.   

In short, there is no competent evidence of diabetes mellitus 
or hypertension during service or within a year of the 
veteran's separation from service in regard to hypertension, 
and no competent evidence linking the current diabetes 
mellitus or hypertension to service.  There is also no lay 
evidence of any continuity of symptomatology between military 
service and his current diagnoses, and, in fact, the Board 
does not believe that diabetes mellitus or hypertension are 
the types of disabilities that lend itself to lay 
observation.  See Jandreau, 492 F.3d at 1377 (explaining in 
footnote 4 that lay evidence is competent to identify a 
simple condition such as a broken leg but not more complex 
issues such as identifying a form of cancer).  The veteran is 
not otherwise shown to be capable, as a layperson, of 
rendering a medical opinion linking his current disabilities 
to service.  Espiritu, supra.  Consequently, the 
preponderance of the evidence is against the claims.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  
Gilbert, supra; 38 C.F.R. §§ 3.102, 4.3 (2008).

C.  Depression

The veteran's STRs are unavailable.  However, the veteran has 
not indicated that he was diagnosed with depression in 
service.  The veteran testified that he was unsure about 
whether he had ever been diagnosed with depression.  The 
Board's review of the veteran's private and VA treatment 
records does not reveal any evidence of treatment for or a 
diagnosis of depression.  In fact, a May 2005 depression 
screen performed at VA was reported to be negative.  

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosis of depression, service connection may not be 
granted.  See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997).

Furthermore, even assuming the veteran does suffer from 
depression, there is also no lay evidence of any continuity 
of symptomatology between military service and his current 
diagnoses, and no competent medical evidence linking that 
disability to service.  Consequently, the preponderance of 
the evidence is against the claims.


ORDER

Entitlement to service connection for prostate cancer, to 
include as due to ionizing radiation is denied.

Entitlement to service connection for diabetes mellitus, to 
include as due to ionizing radiation is denied.

Entitlement to service connection for hypertension, to 
include as due to ionizing radiation is denied.

Entitlement to service connection for depression, to include 
as due to ionizing radiation is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


